           Case 1:18-cv-00800-DAE Document 63 Filed 12/23/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

RICHARD MEYER,                               §     1:18-CV-800-DAE
                                             §
      Plaintiff,                             §
                                             §
vs.                                          §
                                             §
MARK WAID,                                   §
                                             §
      Defendant                              §

ORDER GRANTING AGREED STIPULATION OF DISMISSAL WITH PREJUDICE
             Before the Court is an Unopposed Stipulation of Dismissal With Prejudice

(Dkt. # 62) filed by Plaintiff Richard Meyer in the above-styled and numbered cause,

and after consideration of the same, the Court enters the following orders:

             IT IS ORDERED that this lawsuit is hereby DISMISSED with prejudice.

             IT IS FURTHER ORDERED that all costs and attorneys’ fees are

adjudged against the party incurring same.

             The Clerk of the Court is DIRECTED to CLOSE the case.

             IT IS SO ORDERED.

             DATED: Austin, TX, December 23, 2020.




                                                 ______________________________________
                                                 David Alan Ezra
                                                 Senior United States District Judge
